 'In the Matter of Wl'I. J. SILVA COMPANY, EMPLOYERandINTERNA-TIONALASSOCIATION OFMACHINISTS,DISTRICTLODGE No. 41,PETITIONERCase No. 20-RC-552.-Decided August 5, 1949DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before Robert V.Magor, hearing officer of .the National Labor Relations Board.Thehearing officer's rulings made at the hearing are free from prejudicialerror and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Herzog and MembersHouston and Gray].Upon the entire record in this case, the Board finds :1.The Employer operates a Studebaker sales and service establish-ment in Modesto, California, under a franchise from Studebaker Paci-fic Corporation, Vernon, California, an assembly plant subsidiary ofStudebaker Corporation, South Bend, Indiana.In. 1948 the Employer purchased, from Studebaker Pacific Corpo-ration, new cars, trucks, and parts worth more than $60,000.Of thisamount, $20,000 represents purchases of trucks, shipped directly to theEmployer from without the State ; the remainder represents purchasesof automobiles, shipped prior to assembly- from without the State;-andparts, originally supplied to Studebaker Pacific, Corporation bydealers within and without the State.During 1948, the Employer soldautomotive equipment and parts worth more than $70,000 and per-formed services worth more than $10,000.None of the sales occurredoutside the State and none of the services were performed on automo-biles or trucks engaged in the transportation of goods in commerce.We find, contrary to the Employer's contention, that its operationsaffect commerce within the meaning of the Act.,'Matter of Harrys Cadillac-Pontiac Company,Incorporated,et al.,81 N. L. R. B. 1,.and cases cited therein.85 N. L.-.R. B., No. 103.573 574.DECISIONS OF NATIONAL LABORRELATIONS BOARD2.The labor organization involved claims to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.The Petitioner seeks a "craft" unit of "mechanics, their helpers,and apprentices," including the partsman, at the Employer's automo-tive sales and service establishment. In the alternative, the Peti-tioner seeks to represent any unit of mechanics which the Board mayfind appropriate.The Employer has no classification of helpers orapprentices.It employs mechanics, a partsman, service floormen, awash rack employee, an assistant manager, a mechanic foreman, anda service manager.The Employer contends that any unit appropriatefor its mechanics should include service floormen, the wash rack em-ployee, and the service manager.There is no past history of collec-tive bargaining among the Employer's employees.The Employer's operations are housed in one building, with anoffice and a salesroom in the front, a combined storage room and serv-ice floor behind the salesroom, and a garage in the rear.Supervisionof all departments is in the assistant manager; under him is a mechanicforeman, who supervises both the mechanics 'and the service floormen.Both the assistant manager and the mechanic foreman have authorityto hire and discharge.Assisting the mechanic foreman is the servicemanager, who is. directly in charge of the service floormen and thewash rack employee.-Service floormen usually lubricate cars, change spark plugs, adjustbrakes, put on fan belts, change wheel bearings, and perform ordinaryemergency repairs on the service floor; mechanics, on the other hand,do the finer machine tune-ups and.valve and bearing jobs in the garage.Service floormen at times work alongside the mechanics, either on theservice floor or in the garage.Service floormen receive less pay thanmechanics.Service floormen with sufficient qualifications and abilityare advanced to the status of mechanics;. five service floormen havealready been so advanced:The wash rack employee washes cars andat other times performs light service jobs on the service floor, underthe direction of the service manager.The record does. not disclosethat the automotive mechanics employed at the Employer's shop arecraftsmen.We have, however, established units of auto service em-ployees such as those employed in the Employer's plant.2The servicefloormen and -the wash rack employee -have. employment. interests and2Matter ofHarrys Cadillac-Pontiac Company,Incorporated,.-et.al., supra;.Matter: ofLiddon WhiteTruck Company,Inc., 76 N. L.R. B. 1181. WM. J. SILVA COMPANY575job functions closely related to those of the mechanics; we shall there-fore include them with mechanics in the unit herein found appropriate.The service manager spends from 20 to 25 percent of his time assign-ing work to the service floormen; the remainder of the time he per-forms the same work as the service floormen.He has no power tohire, discharge, or promote employees, or to effectively recommend thesame.In the absence of the mechanic foreman, he assumes none ofthe latter's authority.We find that the service manager is not a super-visor and shall include him in the unit herein found appropriate.We find that all auto service, repair, and maintenance employees atthe Employer's sales and service establishment in Modesto, California,including mechanics, service floormen, the wash rack employee, thepartsman, and the service manager, but excluding salesmen, office andclerical employees, and the mechanic foreman, the assistant manager,and other supervisors constitute a unit appropriate for the purposesof collective bargaining.3DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employer, an election bysecret ballot shall be conducted as early as possible, but not later than30 days from the date of this Direction, under the direction and super-vision of the Regional Director for the Region in which this case washeard, and subject to Sections 203.61 and 203.62 of National LaborRelations Board Rules and Regulations, among the employees in theunit found appropriate in paragraph numbered 4, above, who wereemployed during the pay-roll period immediately preceding the dateof this Direction of Election, including employees who did not workduring said pay-roll period because they were ill or on vacation ortemporarily laid off, but excluding those employees who have sincequit or been discharged for cause and have not been rehired or rein-stated prior to the date of the election, and also excluding employeeson strike who are not entitled to reinstatement, to determine whetheror not they desire to be represented, for purposes of collective bar-gaining, by International Association of Machinists, District LodgeNo. 41.03SeeMatter of Harrys Cadillac-Pontiac 'Company, incorporated, et at., supra.